

115 HR 738 IH: To amend title 23, United States Code, with respect to vehicle weight limitations in North Dakota, and for other purposes.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 738IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Cramer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to vehicle weight limitations in North Dakota,
			 and for other purposes.
	
 1.Vehicle weight limitations in North DakotaSection 127(t) of title 23, United States Code, is amended— (1)in the subsection heading by inserting North Dakota and before Idaho;
 (2)in the matter preceding paragraph (1) by inserting North Dakota or before Idaho; and (3)in paragraph (3) by striking Idaho State law and inserting the law of the relevant State.
			